     Case: 4:21-cr-00012-DMB-JMV Doc #: 30 Filed: 08/13/21 1 of 2 PageID #: 92




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF MISSISSIPPI

UNITED STATES OF AMERICA

V.                                                                               NO. 4:21-CR-12

ELIJAH RAYMOND ENGRAM


                                            ORDER

       Elijah Raymond Engram is charged with one count of cocaine possession with intent to

distribute and one count of felony possession of a firearm. Doc. #1. On June 28, 2021, Engram

filed a motion to suppress evidence and statements obtained through a no-knock search of his

residence. Doc. #19. Engram argued that the affidavit supporting the no-knock search warrant

was insufficient to support a no-knock entry. Id. at 4. This Court denied the motion because a

violation of the Fourth Amendment’s knock-and-announce requirement does not support

application of the exclusionary rule and because Engram did not challenge the existence of

probable cause for the warrant. See Doc. #28.

       On August 9, 2021, Engram filed a motion for reconsideration. Doc. #29. Engram raises

two general arguments: (1) his initial motion challenged “the basis” for the search warrant, not

just the no-knock designation; and (2) because the officers in this case applied for a no-knock

warrant, the absence of support for the no-knock designation rendered the warrant totally invalid

because “[t]here was no option for this to be a regular search warrant; it was all or nothing.” Id.

at 3. Based on these arguments, Engram submits that he was at least entitled to an evidentiary

hearing on his motion. Id. at 4.

       First, the Court has reviewed Engram’s initial filing and has found nothing in the document

which would support his contention now that he was challenging the existence of probable cause

to support the warrant, as distinct from the sufficiency of the no-knock designation. While it is
         Case: 4:21-cr-00012-DMB-JMV Doc #: 30 Filed: 08/13/21 2 of 2 PageID #: 93




true the motion questions the general reliability of the confidential informant cited in the affidavit

supporting the search warrant application, see Doc. #19 at 12, Engram never argued that, due to

this unreliability, the affidavit was lacking in probable cause.1

           Second, Engram is simply incorrect that the exclusionary rule may apply when a no-knock

warrant application fails to establish justification for a no-knock entry. See United States v. White,

990 F.3d 488, 493 (6th Cir. 2021) (“Whether this affidavit sufficed to invoke the exception [for a

no-knock warrant] is an open question. It will remain one. Even if the police violated the knock-

and-announce rule, suppression is not the appropriate remedy.”); United States v. Rigaud, 684 F.3d

169, 176 (1st Cir. 2012) (challenge to support for no-knock application would not justify

suppression under exclusionary rule).

           Finally, an evidentiary hearing is required on a motion to suppress only when the

allegations, taken as true, would support suppression. United States v. Smith, 977 F.3d 431, 434

(5th Cir. 2020). Because, for the reasons above, Engram’s allegations regarding the insufficiency

of the warrant would not support suppression, a hearing was not, and is not, required. Engram’s

motion for reconsideration [29], therefore, is DENIED.

           SO ORDERED, this 13th day of August, 2021.

                                                                /s/Debra M. Brown
                                                                UNITED STATES DISTRICT JUDGE




1
    To the extent Engram intends to raise such an argument now, he must do so in a separate motion.


                                                           2
